DETAILED ACTION
	This Office action is in response to the RCE filed February 4, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites a group of Formula (2-1) which is the reaction product of an N-methylaniline and formaldehyde wherein applicants no antecedent basis for that component in claim 1.   In addition several of the formulae fail to further limit the scope of claim 1 which are listed hereafter and fail to further limit the aldehyde having a phenyl, naphthyl, anthryl and pyrenyl, see formulae (2-3, 2-4, 2-9, 2-11, 2-10, 2-12, 3-1, 3-3, 3-4, 3-9, 3-10, 3-11, and 3-12). 
Claim 14 recites an aromatic aldehyde which is a broader scope that the defined group having R3 and R4 to phenyl, naphthyl anthryl and pyrenyl.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 3, 5-7, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over GERBER (2005/0003202).

    PNG
    media_image1.png
    744
    684
    media_image1.png
    Greyscale

GERBER disclose a prepared novolak resin made from N-methyl aniline-phenol-formaldehyde condensates as seen on page 7, paragraph [0100] – [0104].   The resist as recited in claim 1 can be seen as a novolac resin made from a typical condensation reaction as disclosed in GERBER.   Any of the disclosed novolac resins as seen on page 7, Examples 19 – 23 specifically Example 19 and 23 prepare an N-methyl aniline phenol formaldehyde condensate as can be seen below:
    PNG
    media_image2.png
    899
    420
    media_image2.png
    Greyscale

With respect to a composition having a crosslinking agent, paragraph [0180] reports a formulation of the condensates with an epoxy resin thus meeting claimed resist recited in claim.

With respect to the formaldehyde monomer, applicants are directed to page 3, paragraph [0033] – [0035] wherein GERBER et al report that the formaldehyde monomer can be replaced with aldehydes such as benzaldehyde. This disclosure meets amended claim 1 wherein R1 is a phenyl group.
It would have been prima facie obvious to one of ordinary skill in the art of novolac resin polymers used in photosensitive composition when synthesizing the resin to use benzaldehyde in place of formaldehyde of Example 19 or 23 , paragraphs [0100] to [0104] and reasonably expect same or similar results for faster curing at lower temperatures, improved resistance and adhesion. 
The comparative examples has been considered, however the comparison are not of proper, scope, weight and character wherein the prior art examples of GERBER have not been compared in the evidence presented.
The interpretation of the claims continue to see the amended uses as intended use of a novolac polymer made from the aldehyde and an aromatic compound having a secondary amino group.
Applicants have argued that the composition in GERBER et al is not used in an underlayer for photoresist, however the examiner notes that the intended use as recited in the preamble is not given any patentable weight in this situation as the component in claim 1 is only a polymer and a polymer formulated with an epoxy is taught in GERBER. Thus the prior art meets the claimed polymer as recited in claim 1.
Claims 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-11 are seen as allowable over the prior art of record in view of the amendment to those claims.
None of the disclosed references of record disclose the particular method for producing a semiconductor device comprising an underlayer of claim 1 as recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J.Chu
February 13, 2021